Title: To Thomas Jefferson from William Keteltas, 22 June 1804
From: Keteltas, William
To: Jefferson, Thomas


          
            Dr Sir.
            New York 22d June 1804
          
          I hope Youl. Excuse the freedom I take of Submitting my present Situation and the Causes which have led to it to the presidents Consideration. At the Commencement of the American Revolution, My Father took an Early and lively Interest in defence of the Colonial Rights Which he Concieved Violated by the Brittish Goverment, He was the first patriot in this State who Openly Advanced an Opinion on this Important and Momentious subject. At which period he possessed an Independant fortune, having A family of ten Children Generally helpless Whose fate was involved in the General Contest by the part he took in defence of his Country, He was A Chairman of the first Committee Which Met on long Island for Choosing Delegates to Congress—Was A Member of the Provincial Congress of this State, and Continued with it till the Island and City of New York was taken possession by the Brittish Army, All his Estate fell into their hands, Who held possession of the same during the Whole War, having nothing to support A Numerous helpless Family, but what was Obtained by the Precarious And Scanty support procured by his profession as A Clergyman—During the Gloomy period of A seven Years perilous War, his family drank deeply of the Bitter Cup of Affliction, Experiencing Nakedness hunger and Every Other distress (Except death) Incident to A War Carried on with More than Ordinary Violence and ferocity, A situation he bore with fortitude from the Consolatory Reflection that his Losses and sufferings, would be Renumerated in laying the foundation and perpetuating the freedom and political happiness of his Country, and perhaps of Mankind in General to the latest Ages—From the Open and decided part he took Against the Brittish Goverment, his Estate While in possession of the Army from this Circumstance, became A perfect Wreck, for which he Never Received from his Country the least Allowance for his losses, Not even the Expences he was at from his private purse, When Attending as A Member of the provincial Congress, The Goverment of the State having No Resources at the Commencement of the War to pay its servants, What Rendered his sacrifice Complete, by an Article of the Constitution of this State, the Clergy being rendered Ineligible to hold any place of Trust or profit Could Not, Nor Ever did Recieve in this Way or any Other the least Aid from the Goverment he had Sacrificed every thing to Establish, Which ingratitude Was Absorbed in the pleasing Consideration, that the Result of his Sacrifices was the freedom and Independance of his country the Object of his wishes and Efforts, and the Enlivening hope that his Children would Share in Common with Others at least the Enimies of the Country, A portion of that freedom and its Anticipated happy Effects, (suffices it to say) My Father was an Enthusiast in the Cause of Liberty Which passion decended to his son, Regardless of Interest or the fate of My family, I Opposed the Attempts of the federal Goverment to Abridge if Not distroy the Liberty of the people, as appeared to Me, from the Manner in Which the federal Administration was Conducted, till the Goverment was wisely and properly placed in the hands of the Republican party, at the head of Which No person More deservedly Received their Confidence to fill the Office of president of the United States than Yourself, And that of Vice president than Mr Burr, from Whose United wisdom and tried patriotizm Not A doubt Remained in my Mind of Experienceing a fair trial of the denied practicability by the Enemies of A democratic Representative System of Goverment upon pure Republican principals, During my Opposition to the federal party in Contributing my Might to produce this Change, I was imprisoned by the Goverment of this State then in federal hands, And Myself and family Ruined During the long period Govr. Clinton held the Administration of this State I Never Applied for An Office though Stood in Need of publick patronage, Every prospect being Cut Of by the War, being so Much of an Enthusiast as to believe that tried patriots Would be Sought After, both from Gratitude and sound policy before places of trust would be Given to the Enimies of Our Country in Open Arms Against her in her Revolutionary Struggle to Obtain her Liberty, but Alass it was A Modesty and Refinement upon political integrity Uncongenial with the Rapid Corruption which preceeded A Glorious Revolution, I saw those Who were in Open Arms Against their Country placed in power under the Administration of Mr Clinton to the Exclusion of the War Worn Veteran, And this Excess Still Carried further Under the Administration of the federal party when in power, which deviations from first principals and Old and tried friends, have Alternately produced Changes and divisions Among the people, till the Great and All important Change took place, which placed the power in Your hands, and the hands of those Whose Views I fear are less pure than Yours, from A late and Unprecedented Conduct in particular towards myself And A Mr Paulding Whose Republicanizm has never been doubted, under Any Circumstances of A political Nature whatever, Which Conduct I have No hestitation in saying, Speakes an Other Language than Your Administration—I Repeat to You Sir, What I have Repeated to these people And to Mr Burr in particular, had the Question turned on my Individual Vote, or was that the Case at this Moment, Between Yourself and Mr Burr I Should have Given It in Your favour for the presidential Chair, My Opinion is Now, what it was when You Was Opposed to Mr Adams, that You Ought to suceed, that You should hold the Goverment for Eight Years, After Which Made No doubt as A Republican, You would Voluntarily decline A Reelection, A period as A Republican I should Not wish fixed as A Standard for the Office of president, But from the deranged State Republicanizm was placed in by the Errors of the federal Administration, the Unmeritted And Unwarantable Abuse heaped upon You Individually, by the friends of that Administration, Endeavouring to Impress the people with an Idea of Your Enemity to the Constitution, and Goverment of the United States, that You would distroy both if Intrusted with the Administration of the Goverment The period of Eight Years would Not be More than sufficient time to Afford You an Opportunity, to prove to the Contrary, and set the Affairs of State to Rights, Equal to my Most Sanguin Expectations, I have No Reserve in saying Your Administration thus far, has happily Refuted the predictions of Your Enemies, And Anything Which directly or indirectly tended to interrupt its Course for eight Years, I thought prejudical for the Reasons assigned, to the Welfare of the people Constitution and Goverment of the United States, And that More Especially A division Among the Republican party, would be Striking A fatal blow at All three and the best Interest and Liberties of the people From New desentions and thus Evil Effects I Concieved Sooner or later the Liberty Of America would find the same Common Grave The Ancient Republicks Experienced from the same fatal Causes, As More Recently has been the Unhappy Lot of the French people, after Manfully Riding themselves of A Monarchical Despotizm disgracefully Submitted to A Consular and Military one—From those Considerations, and Not being Convinced of Mr. Burrs being the Base Man from the proof offered to the publick, to place him in this light before the World in General, and the Republican party in particular, the Intemperate Indiscrete and Indecent Manner of Attack upon him as the Second Officer in the Union, and from Circumstances which fell within My Own Knowledge, Which led me to suspect the purity of the Motives of some Men Not Necessary at present to detail, I Endeavoured to Effect A Cool and dispassionate Investigation of the Affair Amoung the Republican party. For this I have with A Mr Paulding of Similar Sentiment, been proscribed as A Burrite, and turned out of the little office I held the Only support of My family, And to Aggrivate the Case by A person lately appointed to Office & lately a half pay Brittish Officer, Whoses Whole Connection were Enemies of their Country during her Arduous Struggle for freedom If for An Exercise of the freedom of Opinion on this Case, Republicans as they Call themselves, pursue each Other with such Relentless Cruelty Tyranny and persecution, I ask what hope is left to long Expect the bond of Union to Last, and the Liberties of the people to Remain When thus Ruined with A family After the disinterested Sacrifices Made by A Father to Obtain, and Myself to support the freedom and Independance of Our Country—Such Oppression as this Can Only be Equalled under the Worst of Despotizms, And Unworthy the head of a Civilized State My Unshaken Confidence in Your patriotizm And Entire Approbation of Your Administration from its Commencement to this Moment, My determination to Give it My warmest support Upon the Grounds Stated, Induces Me together with the Ruined State of My Family to look up to the head of that Administration for protection Against the Wrongs done me if Not from Wicked Motives Certainly from a Misguided policy in some persons, which has and is dividing the best of Republicans—Having long had A desire of Moving to Washington I Wish An Appointment under the General Govt in that City, that will Afford A support for Myself and family, or in this State should A Vacancy happen, The president will Confer A favour to inform Me as Early as Convenient What Reliance After this Candid Statement I Can place in his friendship and patriotizm for My Relief and family—
          I Remain with Sentiments of Esteem the Presidents Sincere friend—
          
            Wm Keteltas 
          
        